DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: The Office concurs with the 12/4/2019 findings of the ISA Written Opinion for co-pending PCT/US 19/51505 with identical claims. The rejection has been reproduced below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,220,221 B2 to Mosimann et al. (hereinafter "Mosimann").

Regarding claim 1, Mosimann teaches a glute press exercise machine ("In particular, the exercise device facilitates exercising the gluteus maximus, quadriceps femoris, biceps femoris, Semitendinosus, semimembranosus, gastrocnemius, and soleus through movement.", col. 2, In 6-10) comprising: a stationary frame (10, Fig. 8); a four-bar linkage connected to the stationary frame (202, 204, 2 of 238, Fig. 9; note: see Box VIII); a rotatable back support (52, Fig. 9) connected to the four-bar linkage (52 connected to 204 via 195, Fig. 9); a seat (36, Fig. 8) connected to at least one of the bars of the four-bar linkage (36 connected to 204 via 195, Fig. 9); a foot support (196, Fig. 7) connected to the stationary 

Regarding claim 9, Mosimann teaches the exercise machine of claim 1, wherein the four-bar linkage comprises four bars that are pivotally connected to the stationary frame at locations near ground level (202, 204, and 2 or 238 are all pivotally connected to 10 near ground level, see transition of positions from Fig. 8 to Fig. 9).

Regarding claim 13, Mosimann teaches the exercise machine of claim 1, further comprising: a weight stack assembly (12, Fig. 9); and a cable connecting the rotatable back support to the weight stack assembly such that rotation of the rotatable back support lifts one or more weights in the weight stack assembly (rotating the back support coincides with movement of the foot plate and therefore lifts weights in the weight stack assembly; "As described below in more detail, the amount the seat back reclines is tied directly to the distance the footplate is moved.", col. 11, In 62-64;" The belt 108 or cable of the cable pulley system wraps around the load pulley, so when the transfer link is moved (due to the movement of the foot plate), the load pulley 312 moves correspondingly, thus extending the belt and lifting the selected load." col. 13, In 1-5).

Regarding claim 14, Mosimann teaches the exercise machine of claim 13, further comprising: A stabilizing arm connecting the weight stack assembly to a rear portion of the stationary frame (unlabeled portions below weight stack assembly 12 connected to back side of frame 10, see Fig. 8).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/077117 Al to Contreras (cited and copy provided by applicant).

Regarding claim 17, Contreras teaches a hip-thrust exercise machine, comprising: a frame (620 and 631, Fig. 6); a back support (630, Fig. 6) pivotally connected to an upper portion of the frame ("The angle of the upper body support relative to the seat support changes as the upper body support and the seat support pivot about the medial pivot joint.", pg. 18; pivoting at medial joint 664 also allows pivoting at connection between 630 and 631); a seat (662, Fig. 6) and foot support (640, Fig. 6) pivotally connected to a lower portion of the frame ("The angle of the upper body support relative to the seat support changes as the upper body support and the seat support pivot about the medial pivot joint.", pg. 18; pivoting at medial joint 664 also allows pivoting at connection between 662 and 631); and an abdomen restraint (654, Fig. 6) connected to the back support (654 connected to bottom portion of 630, Fig. 6), wherein a user pushes the abdomen restraint upwards, tilts the back support backwards and tilts the seat and foot support forwards when the user thrusts their hips forward ("In one variation, the user loads and works his/her glutes by pushing downwardly against the foot support 640 with at least one of his/her feet, and pushes downwardly against the upper body support 630 with his/her upper back. This action extends the user's hips upwardly, with the sixth embodiment medial pivot joint 664 travelling upwardly approximately the same distance, and at approximately the same velocity, as the user's hips.", pg. 18).

Regarding claim 18, Contreras teaches the hip-thrust exercise machine of claim 17, wherein the seat and foot support pivots together as a single unit (seat 662 and foot support 640 connected so as to pivot as a single unit, Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-12, 15 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0022768 A1 to Lin et al. (hereinafter "Lin") in view of US 5,669,865 A to Gordon.

Regarding claim 1, Lin teaches a glute press exercise machine ("An objective of the present invention is to provide a hip exerciser such that hips of a user can be exercised comfortably and safely.", para [0008]) comprising: a stationary frame (10 and 11, Fig. 1);

a four-bar linkage connected to the stationary frame (12, 14, 130, 13, Fig. 2; note: see Box VIII - the four bars of Lin are considered a four-bar linkage): a rotatable back support (32, Fig. 2) connected to the four-bar linkage (32 connected to 13, Fig. 2); a seat (22, Fig. 2) connected to at least one of the bars of the four-bar linkage (22 connected to 12, Fig. 2); a foot support (42, Fig. 2) connected to the stationary frame (42 connected to 11 via 40, Fig. 2); Lin teaches handles to support the user but is silent as to an abdomen restraint. However, Gordon teaches a similar glute press machine with an abdomen restraint connected to the back support (belt 600 attached to back support 552, Fig. 9). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the belt of Gordon with the exercise machine of Lin to hold the user to the machine during exercise.



Regarding claim 3, Lin and Gordon teach the exercise machine of claim 2, wherein the lower portion of the rotatable back support extends below the user's hips both before, during and after a glute press exercise (lower half of 322 connects to seat 22 and would therefore extend below user's hips, see Fig. 2).

Regarding claim 4, Lin and Gordon teach the exercise machine of claim 2, wherein the lower portion of the rotatable back support supports at least 10% of the user's weight (lower portion of 32 capable of supporting at least 10% or user's weight).

Regarding claim 5, Lin and Gordon teach the exercise machine of claim 1, wherein the user's total body weight is not solely supported by the user's upper back and feet (user’s body weight supported by upper back 32, seat 22, and feet 42, Figs. 1,2).

Regarding claim 6, Lin and Gordon teach the exercise machine of claim 2 but do not specifically teach wherein the lower portion of the back support is angled under the user's hips to support the user's hips. However, optimizing size, shape, and angles in within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have optimized the angle as claimed in order to provide additional support to the user's hips during exercise.



Regarding claim 8, Gordon teaches the exercise machine of claim 7, wherein the seat contacts the user's bottom between every repetition of glute press exercises ("W.ith reference to FIG. 3, when operating, the user sits on the seat (20) and leans back against the backrest (30) while stepping on the pedals (42).", para [0023], Fig. 2 shows exercise machine between repetitions in which the user's bottom contacts the seat 22).

Regarding claim 10, Lin and Gordon teach the exercise machine of claim 1, wherein the four-bar linkage comprises four bars which each rotate between different non-vertical angles during a glute press exercise ("During the pivotal moment of the backrest (30), the front bracket (12) and the rear bracket (13) are also pivoted.", para [0023]).

Regarding claim 11, Lin and Gordon teach the exercise machine of claim 1, wherein the back support rotates about a horizontal axis that does not pass through the stationary frame (back support 32 rotates about horizontal axis parallel to stationary frame 10 and 11, Figs. 2,3).

Regarding claim 12, Lin and Gordon teach the exercise machine of claim 1, wherein the foot support extends forwardly beyond the front of the stationary frame (during pivot of 40 and 42, foot support would extend forward beyond main frame).



Regarding claim 19, Lin teaches a hip-thrust exercise machine, comprising: a frame (10, Fig. 1); a back support (32, fig. 2) pivotally connected to an upper portion of the frame ("a backrest support (32) is also pivotally connected to an opposed end of the rear bracket (13) with respect to the main stand (10).", para [0021]); a foot support (42, Fig. 2) pivotally connected to a lower portion of the frame ("Two shafts (40) are pivotally connected to a front portion of the extendable stand (11) and two pedals (42) are respectively connected to free ends of the shafts (40).", para [0022]); an elongated member (11, Fig. 2) connecting the back support to the foot support (11 connects to foot support 42 and further connects to frame 10 and 13 and back support 32, Fig. 2); wherein a user pushes the abdomen restraint upwards, tilts the back support backwards when the user thrusts their hips forward ("Then the user pushes back to pivot the backrest (30) backward, that is, to pivot the backrest (30) from the position shown in FIG. 2 to the position shown FIG. 3.", para [0023]). Lin teaches handles to support the user but is silent as to an abdomen restraint. However, Gordon teaches a similar glute press machine with an abdomen restraint connected to the back support (belt 600 attached to back support 552, Fig. 9). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the belt of Gordon with the exercise machine of Lin to hold the user to the machine during exercise;

Regarding claim 20, Lin and Gordon teach the hip-thrust exercise machine of claim 19, wherein the foot support slides back and forth along the elongated member ("With reference to FIG. 4, the extendable .

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784